DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/2022 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Blaha on 6/2/2022.

FOR THE CLAIMS:

 	Claim 18.  (Currently Amended)  A component carrier, comprising:
a stack comprising a plurality of electrically conductive layer structures and at least one electrically insulating layer structure; wherein the electrically conductive layer structures comprise an electrically conductive vertical through-connection and a horizontally extending electrically conductive trace electrically coupled with an end portion of the vertical through-connection; a back-drill hole extending through at least part of the at least one electrically insulating layer structure towards the end portion;
an etching neck extending from the back-drill hole to the end portion of the vertical through-connection, the etching neck defined by a surface of the at least one electrically insulating layer structure, wherein a diameter of the etching neck is smaller than a diameter of the back-drill hole; and a test structure which comprises at least one horizontally extending electrically conductive trace at a vertical level of and connected to the etching neck.

Election/Restrictions
Claims 1-5 and 18 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 6-13, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 9/28/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-13 and 18 are allowed.

The following is an examiner’s statement of reasons for allowance of claims 1 and 13: 
The prior art does not teach or suggest a component carrier and a method of manufacturing a component carrier, comprising: an electrically conductive vertical through-connection passing through a stack of electrically conductive layers and an insulating layer; a back-drill hole extending through the insulating layer towards an end of the electrically conductive vertical through-connection; an etching neck between the back-drill hole and the electrically conductive vertical through-connection, the electrically conductive vertical through-connection has an electrically conductive stub between the etching neck and an electrically conductive trace at the end of the electrically conductive vertical through-connection, wherein a length of the electrically conductive stub is larger than a length of the etching neck.
Regarding claims 2-5 and 7-13, these claims are allowed based on their dependence on the allowable independent claims 1 and 6 discussed above.

The following is an examiner’s statement of reasons for allowance of claim 18: 
The prior art does not teach or suggest a component carrier, comprising: an electrically conductive vertical through-connection passing through a stack of electrically conductive layers and an insulating layer; a back-drill hole extending through the insulating layer to the electrically conductive vertical through-connection; an etching neck between the back-drill hole and the electrically conductive vertical through-connection, wherein a diameter of the etching neck is smaller than a diameter of the back-drill hole; and a test structure which comprises at least one horizontally extending electrically conductive trace at a vertical level of and connected to the etching neck.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	Pai et al. (US PG. Pub. 2010/0276192) discloses a method for removing a stub of a via hole and a printed circuit board designed based on the method.
 	Satomi (US PG. Pub. 2010/0045537) discloses a radio frequency multilayer substrate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847